FILES, P. J.,
dissenting in part:
First: I agree that it is not the business of the superior court to redraft a defective prison regulation.
Second: I do not believe the present regulation violates the Constitution. The strict policy applied to letters from attorneys and public officials need not be applied to mail in court envelopes. Communications from a court to a litigant are neither private nor confidential. A counterpart will be in the court’s file as a public record. It was not unreasonable for the director to conclude that communications will be received by inmates more promptly, efficiently and economically if the incoming mail can be inspected and passed on to the addressees without having to arrange a face-to-face meeting between the inmate addressee and a designated official for each incoming court envelope.